Citation Nr: 0819619	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the veteran is competent for receipt of Department of 
Veterans Affairs (VA) benefits, including disbursement of 
funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1983 to August 1983, 
and from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision dated in August 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  Jurisdiction over this case was transferred 
to the RO in Wichita, Kansas.  This case was previously 
before the Board in December 2007.

In July 2007 a video conference hearing was held before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.


FINDING OF FACT

The record does not contain clear and convincing evidence 
that the veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of VA 
benefits.


CONCLUSION OF LAW

The veteran is competent for VA benefits purposes.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.353 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim, and a duty to assist 
the claimant in obtaining evidence needed to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, the Board notes that the veteran's 
Social Security Administration Records are not associated 
with the claims file.  Further, a supplemental statement of 
the case was not issued following the RO's December 2007 
decision.  As this Board decision constitutes a complete 
grant of the benefit sought, the Board finds that the veteran 
is not prejudiced by any deficiency in VA's duty to notify 
and/or assist the veteran in substantiating his claim 
pursuant to VCAA.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary's mental capacity to contract 
or to manage his affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Medical opinion is required for the rating agency to make a 
determination of incompetency.  Unless the medical evidence 
is clear, convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not make a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  Determinations as to incompetency should be based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

A January 1998 rating decision granted service connection for 
dysthymia with memory problems.  A 100 percent disability 
rating has been assigned for dysthymia, effective June 8, 
1999.  The veteran is also service connected for headaches 
and tinnitus.

The veteran has been judged incompetent for VA benefits 
purposes since June 13, 2001.



After reviewing the evidence of record the Board finds that 
the evidence of record is not clearly and convincingly in 
favor of finding the veteran incompetent.  The claim will 
therefore be resolved in the veteran's favor.

A VA competency examination of the veteran was conducted in 
November 2007, the relevant portions of which included the 
following:

Since the last [VA examination], the 
[veteran] has completed PART and 
continued to maintain regularly scheduled 
contacts with his therapist, [B.G.], 
LSCSW.  In consultation with [B.G.], she 
noted significant improvement in [the 
veteran's] functioning.  She offered her 
belief that he has, indeed, been sober 
for the last 7 months and has been 
working diligently to gain control of his 
moneys.  She also stated that he has been 
setting better boundaries with his family 
and has been limiting his exposure to 
trigger situations.

After soliciting from the veteran (unaided, and in detail) 
the veteran's monthly income and expenses, the examiner 
stated as follows:

The question of competency in this 
situation is complex.  [The veteran] has 
a longstanding history of inappropriate 
decisions with his finances that have 
resulted in self-destructive paths.  In 
the past 7 months, however, he has 
exhibited increasingly responsible 
behavior.  He reports that he last used 
substances in April, which his therapist 
confirmed, and has just completed PART in 
October.  He has utilized the resources 
provided by his therapist and reports 
that they have established a strong and 
supportive alliance.  Clearly, he should 
be commended for his commitment to 
constructive change and acknowledged for 
the positive growth that he has made.  
Nevertheless, [the veteran's] sobriety is 
recent and his therapist, whom he 
identifies as his primary support, will 
soon be departing.  Taken all factors 
into consideration, at this point, the 
benefits of managing his own funds may be 
outweighed by the risks of his past 
behavior.  Continued management of his 
moneys by a payee may better guarantee 
further stabilization.

Diagnoses included dysthymic disorder, and, notably, 
polysubstance and alcohol abuse, in remission.

The Board notes that the November 2007 VA examiner clearly 
offered that continued management of the veteran's moneys by 
a payee would guarantee stability.  However, the November 
2007 VA examiner did not declare that the veteran lacked the 
mental capacity to contract or manage his own affairs.  
Rather, the November 2007 VA examiner was, essentially, 
advocating a wait and see approach, based largely on the 
veteran's past history of substance abuse.

The Board is not unaware that many previous VA examinations 
have found the veteran to be incompetent to mange his funds.  
As the November 2007 VA examination, however, is based on a 
recent, comprehensive assessment, including a review of the 
veteran's medical history and consultation with the veteran's 
social worker, G.B., the Board finds that it is of more 
probative value than the previous evaluations.  

The Board also notes that a July 2007 VA Field Examination 
revealed that the veteran was essentially properly attending 
to the matters of daily living.  As for the specific question 
of the veteran maintaining his own funds, the VA Field 
Examiner noted as follows:

Since the veteran has expressed a desire 
to be rated competent, I have no problem 
with the requesting of the [VA 
examination] for competency.  Should the 
VA doctor determine that this veteran can 
handle his own funds, I have no problems 
with that either.

At the July 2007 Board hearing (Hearing transcript (Tr.), at 
pages 2-3), it was essentially asserted by the veteran's 
representative that the veteran's social worker, G.B., had 
contended that the veteran was competent to handle his own 
affairs.  While the claims file does not contain any written 
statements from G.B., the Board notes that the November 2007 
VA examiner did consult with G.B., and it appears that the 
result of that consultation was essentially the same as that 
discussed by the veteran's representative at the July 2007 
Board hearing.

The evidence of record is in equipoise as to the veteran's 
ability to manage funds for his own benefit.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, however, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  In short, the 
high legal standard for determining incompetency has not been 
met.

The finding that the veteran is currently competent has no 
bearing on any future determination of competency.  


ORDER

The veteran is competent for VA benefits purposes.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


